Catón, C. J. These actions are to recover several installments of interest on the same agreement, which contains this clause: “ Said Walker and Moore agree to pay, within three years from this date, to said Kimball, the sum of thirteen thousand one hundred and sixty-six dollars, with interest annually at ten per cent.” And the question presented is, whether the interest is payable annually, or not till the principal becomes due. None of the cases referred to by either side are precisely in point. Those referred to by the appellee, would be directly like these, if the rate of interest were not expressed in the agreement. Then it would be very clear that the word annually could have been inserted for no other purpose than that of fixing the time when the interest should be paid. Here, the rate of interest stipulated is ten per cent., while the rate fixed by the statute, in the absence of any stipulation on the subject, is six per cent, per annum, and it is insisted that the word annually was inserted for the purpose of determining the rate of interest, and not for the purpose of fixing the time when the interest should be payable. An agreement to pay a certain sum in a specified period, either longer or shorter than one year, with interest at ten per cent., if literally construed, would mean ten per cent., no more and no less, for the whole time during' which the payment was forborne by the terms of the agreement, whether that time was more or less than one year; yet the courts will always imply the words annually, or per annum, for the purpose of fixing the rate of interest. The rate of interest is, therefore, the same, whether the word annually be inserted or not; yet it is, undoubtedly, the right of the parties to insert that word, and for the sole purpose of fixing the rate of interest. But it does not necessarily follow, that that word was used for that purpose only. That word may well be used, and indeed it is the proper word to use, for the purpose of fixing the time when the interest shall be paid, and we are inclined to think that such is its proper office here. Admitting that it is not free from doubt as to what the parties did really intend, that doubt must be solved by the well settled rule of law, that in case of doubtful construction, we must treat the language used, as the language of the party who executes the instrument, and construe it most strongly against him, rather than against the other party, who is not presumed to have selected the ambiguous expression. We agree with the construction adopted by the Common Pleas, and affirm its judgment. Judgment affirmed.